Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohachi (US 2017/0361800).
In regards to claim 1, Ohachi discloses an air bag device (10) for a vehicle comprising: an air bag (20)  configured to be deployed rearward into a shape having a cavity portion (20B) therein in a vehicle side view by gas to be supplied from an inflator (22)(Fig.1, Abstract, Paragraph [0007]), and  a shape holding member (20A) configured to hold the air bag itself in a shape having the cavity portion (20B) therein against a gas pressure of an inner space of the air bag, when being deployed (Fig.1,4), wherein the vehicle is provided with at least two rows of seats including a front seat and a rear seat arranged in a front-rear direction, and configured (18, Fig.1) on a rear surface of a seatback of at least the front seat. (Paragraph [0053],Figures 4A-C shows different illustrations of the vehicle with at least two rows of seats and the airbag deployment where the relative positions of the front seat (12) and the rear seat(14) have changed with the airbag (20) mounted on the front seat).
In regards to claim 2, Ohachi discloses the air bag includes a sheet outer peripheral portion (54,Fig.10) which constitutes an outer periphery of the air bag, and a sheet inner peripheral portion (56,Fig.10) which defines the inner space in cooperation with the sheet outer peripheral portion, and constitutes an inner periphery of the air bag, and the shape holding member (52,62, Fig.8B,10, Paragraph [0086],[0083]) is a connecting member for connecting the sheet outer peripheral portion and the sheet inner peripheral portion within the inner space of the air bag.  
In regards to claim 3, Ohachi teaches the airbag device having connection members while allowing propagation of gas filled in the inner space of the airbag. The inner regulating member are partition walls for separating the inner space in a vehicle width direction (claim 8, 52,62, Paragraph [0022]). 
In regards to claim 4, Ohachi discloses the connecting member is a plurality of tethers (52,62, Paragraph [0086],[0083]),arranged radially, and configured to connect the sheet inner peripheral portion and the sheet outer peripheral portion within the inner space, while allowing propagation of gas filled in the inner space of the air bag(Fig.8B,10).  
In regards to claim 5, Ohachi discloses the tethers (bag inner regulating members)are disposed to intersect with a circumferential direction in such a way as to divide the inner space circumferentially, each of the tethers is a planar tether that extends in a vehicle’s width (the tethers themselves have a width that extend in a vehicles width direction, and paragraph [0022]), and a communication hole (58) for communicating between one of divided spaces divided by the tether and the other of the divided spaces is formed in the tether, (Fig.7, Fig.8A,B, Paragraph [0079]).  
In regards to claim 6, Ohachi discloses an air bag device (50) for a vehicle comprising: an air bag(20) configured to be deployed rearward into an annular shape having a cavity portion(20B) therein in a vehicle side view, wherein (Fig.6) the vehicle is provided with at least two rows of seats including a front seat and a rear seat arranged in a front-rear direction (Paragraph [0051],Fig.6), and configured such that relative positions of the front seat and the rear seat in the front-rear direction are changeable, the air bag device being  mounted on a rear surface of a seatback of at least the front seat (Paragraph [0053],Figures 4A-C shows different illustrations of the vehicle with at least two rows of seats and the airbag deployment where the relative positions of the front seat (12) and the rear seat(14) have changed with the airbag (20) mounted on the front seat), and the air bag (20,50)is constituted of a plurality of annular-shaped bag portions being arranged and fixed to one another in a vehicle width direction, and configured to allow propagation of gas between the bag portions adjacent to each other (Second exemplary embodiment, holes 58 arranged for the chambers, three in this case, to communicate with each other and fixed to one another with tethers 52, Fig.6,7,8 Paragraph [0079]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616